Citation Nr: 1043001	
Decision Date: 11/16/10    Archive Date: 11/24/10

DOCKET NO.  07-35 604	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Diego, 
California


THE ISSUES

1.  Entitlement to service connection for the cause of death.  

2.  Entitlement to Dependency and Indemnity Compensation under 
38 U.S.C.A. § 1318.  


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

T.S. Willie, Associate Counsel


INTRODUCTION

The Veteran had active service from August 1959 to August 1963 
and from September 1963 to February 1977.  The appellant claims 
as the surviving spouse.  

This claim is on appeal from a rating decision of the San Diego, 
California, Department of Veterans Affairs (VA) Regional Office 
(RO). 

The Board notes that the appellant filed a claim for Dependency 
and Indemnity Compensation under 38 U.S.C.A. § 1151.  The claim 
was denied in a May 2008 rating decision.  The appellant 
expressed disagreement with the denial in August 2008.  However, 
before a Statement of the Case was issued, she withdrew her 
appeal.  As such, this issue is not before the Board.  

The issue of entitlement to service connection for the cause of 
death is addressed in the REMAND portion of the decision below 
and is REMANDED to the RO via the Appeals Management Center 
(AMC), in Washington, DC.


FINDING OF FACT

In a March 2009 statement, the appellant indicated that she 
wished to withdraw her appeal for Dependency and Indemnity 
Compensation under 38 U.S.C.A. § 1318.  



CONCLUSION OF LAW

The criteria for withdrawal of the appeal for Dependency and 
Indemnity Compensation under 38 U.S.C.A. § 1318 have been met.  
38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. §§ 20.204, 20.1404 
(2010).


REASONS AND BASES FOR FINDING AND CONCLUSION 

Under 38 U.S.C.A. § 7105, the Board may dismiss any appeal which 
fails to allege specific error of fact or law in the 
determination being appealed.  Withdrawal of an appeal may be 
made by either the appellant or by his or her authorized 
representative.  A withdrawal of an appeal must be in writing.  
It must include the name of the veteran, the applicable VA file 
number, and a statement that the appeal is being withdrawn.  38 
C.F.R. § 20.204 (2010).

In a March 2009 statement, the appellant indicated that she 
wished to withdraw her appeal for Dependency and Indemnity 
Compensation under 38 U.S.C.A. § 1318.  The Board finds that this 
statement qualifies as a valid withdrawal of the appeal in 
accordance with the provisions of 38 C.F.R. § 20.204.

In light of the appellant's withdrawal of the appeal, there 
remains no allegation of error of fact or law for appellate 
consideration.  Therefore, the Board does not have jurisdiction 
to review the claim for Dependency and Indemnity Compensation 
under 38 U.S.C.A. § 1318.  





ORDER

The appeal for Dependency and Indemnity Compensation under 
38 U.S.C.A. § 1318 is dismissed.  


REMAND

In a June 2010 statement, the appellant requested a travel board 
hearing.  

Accordingly, the case is REMANDED for the following action:

Schedule the appellant for a travel board 
hearing.  

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2009).


______________________________________________
M. Sabulsky
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


